 1                                    NOT FOR PUBLICATION
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Michael Anthony Griggs,                          No. CV-18-01244-PHX-SRB (CDB)
10                   Plaintiff,                        ORDER
11    v.
12    Corizon Health Incorporated, et al.,
13                   Defendants.
14
15           Plaintiff filed his Complaint and Motion for Leave to Proceed in Forma Pauperis

16 on April 23, 2018. On July 1, 2019 the Magistrate Judge issued her Report and
17 Recommendation recommending that Defendants Musson, McKamey and Stehle and
18 Plaintiff’s claims against these Defendant be dismissed without prejudice for Plaintiff’s
19 failure to timely effect service on process on these Defendants. Plaintiff was mailed a copy
20 of the Report and Recommendation on July 1, 2019. On July 23, 2019 Plaintiff filed a Notice
21 of Change of Address and on July 29, 2019 another copy of the Report and Recommendation
22 was mailed to Plaintiff at the address list in his Notice of Change of Address. In her Report
23 and Recommendation, the Magistrate Judge advised the parties that they had fourteen days
24 from the date of service of a copy of the Report and Recommendation within which to file
25 specific written objections with the Court. The time to file such objections has expired and
26 no objections to the Report and Recommendation have been filed.
27           The Court finds itself in agreement with the Report and Recommendation of the

28    Magistrate Judge.
 1          IT IS ORDERED adopting the Report and Recommendation of the Magistrate
 2   Judge as the order of this Court. (Doc. 61)
 3          IT IS FURTHER ORDERED dismissing Defendants Matthew Musson, Arline
 4   McKamey and S. Stehle and Plaintiff’s claims against these Defendants without prejudice.
 5
 6                 Dated this 26th day of August, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                   -2-
